Reasons for allowance


1.	Claims 1-20 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

The closest prior art NPL- 3GPP TSG-CT WG1 Meeting #108 C1-1807105 explains a UE stores and uses local emergency number list and local extended emergency number list received from the network in addition to the emergency numbers stored on the UICC or user equipment to detect if the user dialed number is an emergency number and use the corresponding to initiate a UE detected emergency session. The UE shall use emergency number list and the extended emergency number list from the network after successful registration. Wu (US 2018/0368039A1) explains a message is a Registration Request message. The UE initiates a registration procedure with a 5G core network (5GCN) (e.g., Core Access and Mobility Management Function (AMF)) of the 5G network, when determining to communicate with the 5G network instead of the LTE network (e.g., in response to the determination). The UE transmits the Registration Request message to the 5G network in the registration procedure. The UE receives a Registration Accept message from the 5GCN in response to the Registration Request message. The Registration Accept message may or may not include the first slice information.   Shan et al(US 10979994B20)  explains an Emergency Registered UE, this operation is applied when the Registration Type is Mobility Registration Update. The AMF  invokes the Nsmf_PDUSession_UpdateSMContext in the following scenario(s): if the List Of PDU Sessions To Be Activated is included in the Registration Request in operation, the AMF  sends Nsmf_PDUSession_UpdateSMContext Request to SMF(s)  associated with the PDU Session(s) in order to activate User Plane connections of these PDU Session(s). Various operations of a UE Triggered Service Request procedure are executed to complete the User Plane connection activation without sending the RRC Inactive Assistance Information and without sending MM NAS Service Accept from the AMF  to (R)AN  of the UE Triggered Service Request procedure. Operation may be conditional.

However regarding claims 1, 14 and 20 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: receiving, by the UE communicating with a 5G Core, a REGISTRATION ACCEPT message using second registration procedures via non-3GPP access; and keeping, by the UE, the first emergency information after receiving the REGISTRATION ACCEPT message.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478